internal_revenue_service number release date index number --------------------------------------------------- ------------------------------------------- ---------------------------------------- ----------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no -------------- --------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-145134-04 date date ---------------------------- ---------------- --------------------- ------------------ -------------------------------------------------------------- ---------------------- -------------------------------------- --------------------- --------------------------- ------------------------------------------------------------------------------ re --------------------------------------- legend decedent date date date trust trust trustee property property charity -------------------------------------------------------------------------------------------------------- charity child grandchild grandchild business w x y z court --------------------------------------------------------------------------------------------------------- -------------------------------------------------- ------------------------------- --------------------- ------------------ ------------ --- -- --- --- ------------------------------------------------------------------------------ plr-145134-04 family trusts ---------------------------------- -------------------------------------------- --------------------------------------------------------------------------- ---------------------------------------------------------------------------- dear ------------- generation-skipping_transfer gst tax gift_tax and income_tax consequences of a proposed transaction this is in response to a correspondence requesting rulings regarding the the facts submitted and representations made are as follows decedent’s will was executed on date decedent died on date decedent’s will provides that the residue of her estate will be placed in trust trust trustee is the trustee of trust the residue included sections of property and property trust provides that property may not be sold traded or otherwise alienated trust provides that trustee is required to pay x of trust s income to charity and x of trust ’s income to charity trust provides that trustee is required to pay the remaining y of trust’s income in equal z portions to decedent’s child child and to each of decedent’s grandchildren grandchild and grandchild child died on date upon child’s death her share of trust ’s income passed to grandchild and grandchild in equal portions therefore grandchild and grandchild each receive w of trust ’s income upon grandchild 1’s death her share of trust’s income will pass to her descendants per stirpes currently grandchild has six children seventeen grandchildren and nine great-grandchildren upon grandchild 2’s death her share of trust’s income will pass to her descendants per stirpes currently grandchild has four children seven grandchildren and two great-grandchildren trust provides that if a child of grandchild or grandchild dies during the existence of trust the income that such deceased child would have received passes to his or her issue per stirpes if the deceased child has no issue then such income passes to the surviving brothers and sisters of the deceased child per capita trust provides that principal can be paid out for the benefit of a_trust beneficiary if an emergency or unforeseen calamity befalls a_trust beneficiary and if a_trust beneficiary incurs reasonable expenses for education maintenance or support any such amounts paid must be charged to the trust share of the beneficiary for whose benefit the amount was paid grandchild of decedent living at the time of decedent’s death therefore trust will terminate upon the death of the last child of grandchild and grandchild that was alive on the date that decedent died five of grandchild 1’s children and all of trust provides that trust will terminate on the death of the last surviving great- decedent’s will provides that as soon as trustee comes into possession of the originally property was owned by its founder over the years property was plr-145134-04 grandchild 2’s children were living at that time upon termination trust’s corpus will pass to the then living descendants of decedent trust estate it is my desire and i so direct that the trustee shall separate the accounts of each of the beneficiaries hereunder so as to constitute a separate trust as to each beneficiary and to accomplish this result may assign undivided interests in the trust property both land and personal_property to each account so that as to each beneficiary there shall be a separate trust trustee did not partition trust because it believed that administering a separate trust for each trust_beneficiary would require separate_accounting and separate trust statements and maintenance of separate trusts would increase the cost of administering trust to the detriment of its beneficiaries in addition trustee believed that decedent’s will required trustee to retain its sections of property until trust is terminated and to continue business operations of property in order to preserve its sections of property for the remainder beneficiaries of trust partitioned into sections through various transfers currently trust owns sections of property four trusts family trusts for the benefit of each of grandchild 2’s children each own an undivided_interest in sections of property grandchild owns the remaining sections of property indirectly through a partnership trust also holds property livestock equipment other tangible_personal_property and cash and cash equivalents trust trustee proposes to do so in a manner consistent with the decedent’s intent to preserve trust’s sections of property for her descendants currently sections of property held in trust abut sections of property held by family trusts further sections of property held in trust are not adjacent to sections of property held by grandchild 1’s partnership because sections of property held by family trusts are interposed between trust’s sections of property and grandchild 1’s partnership sections of property accordingly trustee has consulted with grandchild and grandchild regarding a plan to first transfer sections of property held by family trusts to trust and transfer sections of property and property held by trust to family trusts exchange after the exchange trustee will partition trust partition in the partition trust will retain certain sections of property and property in trust for the benefit of grandchild and her descendants and transfer the balance to trust a newly-created trust to benefit grandchild and her descendants after the exchange and partition sections of property held by trust will be adjacent to sections of property owned by grandchild 1’s partnership and sections of property held by trust will be commonly owned by family trusts as tenants in common and will be adjacent to sections of property held by family trusts in addition in the partition the personalty of trust will be divided into portions of equal value with one portion retained in trust and the other portion transferred to trust no separate subtrusts will trustee now believes it must carry out the instructions in the will to partition you have requested the following rulings plr-145134-04 be created for charity or charity rather trust and trust will each be required to pay x of their annual income to each of charity and charity the exchange will not cause trust to become subject_to the generation-skipping_transfer gst tax under sec_26_2601-1 of the generation-skipping_transfer_tax regulations sections of property owned by family_trust and transferred into trust pursuant to the exchange will not be deemed an addition to trust within the meaning of sec_26_2601-1 the exchange will qualify as a nonrecognition_transaction within the meaning of sec_1031 of the internal_revenue_code and the basis of the property transferred from the family trusts to trust in the exchange will be the same as the combined basis of the property transferred by trust in the exchange pursuant to sec_1031 the exchange will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries of trust and trust the partition will not cause trust or trust to become subject_to any provision of the gst tax the partition will not cause trust or trust or any beneficiary thereof to realize gain_or_loss under sec_61 or sec_1001 the partition will not be viewed as a distribution or termination under ' nor as a distribution for purposes of ' a -2 f and therefore will not result in the realization by trust or trust or by any beneficiary of trust or trust of any income gain_or_loss the partition will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries of trust or trust ruling sec_1 sec_2601 imposes a tax on each generation skipping transfer under a of the tax_reform_act_of_1986 act gst tax is generally applicable to generation-skipping transfers made after date however under plr-145134-04 b a of the act and sec_26_2601-1 of the regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 contains rules relating to the exception in b b of the act sec_26_2601-1 provides that the gst tax provisions will not apply to any gst under a will or revocable_trust executed before date provided that a the document that was in existence on date was not amended at any time after date in any respect that results in the creation of or an increase in the amount of a gst b in the case of a revocable_trust no addition was made to the revocable_trust after date that results in the creation of or an increase in the amount of a gst and c the decedent died before date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the gst provisions if the terms of the governing instrument of the exempt trust authorize distribution to a new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status sec_26_2601-1 example involves an irrevocable_trust that was established in the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust is to terminate and the principal distributed to a's issue per stirpes the terms of the trust for b and b's issue are identical except for the beneficiaries the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the plr-145134-04 beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter trustee will seek court approval of the exchange and partition trustee will join all living beneficiaries of trust in the proposed court_proceeding a guardian ad litem will be appointed to represent the interests of the minor unborn and unascertained trust beneficiaries in this case decedent’s will was executed before date was not amended after date and decedent died prior to date therefore trust is currently exempt from gst tax the exchange will be made pursuant to court order and agreed upon by the beneficiaries of trust the exchange will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the exchange further the exchange does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust trustee is authorized under decedent’s will to carry out the partition without court approval or the consent of trust beneficiaries the partition will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the partition further the partition does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust based on the facts submitted and the representations made we conclude that the exchange will not cause trust to become subject_to the gst tax and the transfer of property to trust pursuant to the exchange will not be deemed an addition to trust for purposes of sec_26_2601-1 further we conclude that the partition will not cause trust or trust to become subject_to any provision of the gst tax ruling sec_4 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case each beneficiary of trust and trust will have the same beneficial_interest as he or she had under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the exchange and plr-145134-04 partition no transfer of property will be deemed to occur as a result of the exchange and the partition based upon the facts submitted and representations made we conclude that the exchange will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries of trust and the partition will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries of trust or trust ruling sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment the exchange contemplated is a simultaneous exchange of real_property for real_property for gain_or_loss to be deferred as a like-kind_exchange sec_1031 establishes the following requirements the transaction must be an exchange of property for property rather than a sale of property for money the property relinquished or transferred by the taxpayer and the property that the taxpayer receives in the exchange must be held for productive use in a trade_or_business or for investment and the relinquished and the replacement properties must be of like_kind sec_1031 provides in part that if property was acquired on an exchange described in this section then the basis shall be the same as that of the property exchanged decreased in the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer that was recognized on such exchange generally the replacement_property received in an exchange for which gain_or_loss is deferred under sec_1031 is the same as the property relinquished in the exchange however as provided in sec_1031 this transferred_basis must undergo certain adjustments depending on the facts and circumstances of the transaction sec_1031 also requires that the transferred_basis be decreased by the amount of any money received by the taxpayer in the exchange then increased by the amount of the gain to the taxpayer that was recognized or decreased by the amount of any loss that was recognized in the exchange if there is no money received by the taxpayer in the exchange and if the taxpayer does not recognize any gain_or_loss in the transaction so that no adjustments to the basis are required then the basis of the replacement_property will be the same as the old basis of the property relinquished in the exchange plr-145134-04 under the facts presented real_property will be exchanged for real_property thus the first and third requirement will be satisfied the transaction will be an exchange rather than a sale and the property to be exchanged is of like_kind in addition the second requirement is satisfied because the relinquished_property was held by trust for productive use in business and the replacement_property will be retained by trust for the benefit of grandchild 1’s family for productive use in business based upon the facts submitted and representations made we conclude the exchange qualifies as a tax deferred_exchange under sec_1031 and the basis of the property received by trust in the exchange will be the same as the combined basis of the property transferred by trust under sec_1031 ruling sec_61 provides that except as otherwise provided in subtitle a pertaining to income taxes gross_income includes gains derived from dealings in property sec_102 provides that gross_income does not include the value of property acquired by gift bequest or devise or inheritance sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides in part that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained while not specifically defined in the code or regulations for most purposes the term income is generally defined as an undeniable accession to wealth over which the taxpayer has complete control or dominion 348_us_426 trust recognized no gain_or_loss from the exchange of property because the exchange was within the coverage of sec_1031 as explained also trust plr-145134-04 had no gain or income from the transfer of property to trust because it did not receive anything in return for this transfer there was no accession to wealth similarly neither trust nor any of the beneficiaries of trust or of trust will have income as a result of the transfer of property to trust because this transfer will be made pursuant to the specific requirements set forth in decedent’s will trust and the beneficiaries will receive neither more nor less than what they were entitled to receive under the will revrul_69_486 1969_2_cb_159 holds that where the trustee was not authorized to make a non-pro rata distribution_of_property in_kind but did so as a result of the mutual agreement between the beneficiaries the non-pro rata distribution is equivalent to a distribution to the beneficiaries of all types of trust property by the trustee followed by a taxable_exchange between the beneficiaries of one type of trust property for another by negative inference when the trustee is authorized to make non-pro rata distribution the non-pro rata distribution is not taxable to the beneficiaries in her will decedent stated that it is my desire and i so direct that the trustee shall separate the accounts of each of the beneficiaries hereunder so as to constitute a separate trust as to each beneficiary and to accomplish this result may assign undivided interests in the trust property both land and personal_property to each account emphasis added therefore a distribution of a tract of land to trust for the benefit of some but not all the beneficiaries of trust would not be a taxable_event to trust trust or any of the beneficiaries based upon the facts submitted and representations made we conclude that the partition will not cause trust or trust or any beneficiary thereof to realize gain_or_loss under sec_61 or sec_1001 ruling sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in ' a is paid credited or required to be plr-145134-04 distributed by an estate_or_trust described in ' the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based solely on the facts submitted and the representations made we conclude that the partition will not be viewed as a distribution or termination under ' nor as a distribution for purposes of ' a -2 f and therefore will not result in the realization by trust or trust or by any beneficiary of trust or trust of any income gain_or_loss except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosure copy for purposes sincerely yours lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries
